Exhibit FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – JULY 8, 2009 BAYTEX ANNOUNCES ASSET ACQUISITION IN SOUTHWEST SASKATCHEWAN CALGARY, ALBERTA (July 8, 2009) – Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce that it has entered into an agreement to acquire predominantly heavy oil assets located in the Kerrobert and Coleville areas of southwest Saskatchewan, plus certain natural gas assets located in the Ferrier area of west central Alberta effective May1, 2009.Total cash consideration, as of the effective date, is $93million, before closing adjustments and costs. The acquisition, which is expected to close before the end of July 2009, is being funded by drawing on Baytex's revolving credit facility. Acquisition Highlights · Expected production of approximately 3,000 boe/d for the remainder of 2009 (72% heavy oil and 28%natural gas). · Annual net operating income from these properties is estimated to be approximately $25million based on the current commodity strip. · Total remaining recoverable reserves, as evaluated by Baytex effective April 30, 2009, are approximately 9.2 million boe on a proved basis (88% oil and 12% natural gas) and 10.2 million boe on a proved plus probable basis (88% oil and 12% natural gas). · 63,300 net acres of undeveloped land. · Acquisition metrics: Cost per producing boe/d $31,000 per boe/d Multiple of annual net operating income 3.7 times Cost per proved boe $10.11 Cost per proved plus probable boe $9.12 · The acquisition is estimated to be 6% accretive to cash flow per trust unit, 7% accretive to production per trust unit and 5% accretive to reserves per trust unit. Baytex Energy Trust Press
